The Chancellor :—The consul having received the proceeds of the personal estate as the agent of the brother and sister of the fall blood, and paid it over to his principals without notice of the claim of the other parties, he is not liable to them for that amount. Their remedy is against the principals or against the personal representatives of the intestate who has paid over the money to the wrong parties. (2 Livermore, 261.) But the principals having received more than their share of the personal estate, the brother and sisters of the half blood had an equitable claim upon the proceeds of the real estate in the hands of the same agent. There must be a decree that the defendant Charles Duffy refund to Buchannan the amount received *455by him over and above one-third of the $624 95; and that the latter pay one-third of the last-mentioned sum to each of the sister of the half blood, and the brother and sisters of the half blood must have a decree against the brother and sister of the full blood severally, for the payment of the residue of their respective shares of the personal estate, with interest thereon from the time it was received by their agent. As it does not appear that the brother and sister of the full blood had been applied to for the payment before this suit was commenced, neither they or Buchannan are to be charged with the complainant’s costs. But Buchannan must have a decree over against his principals for the costs to which he has been subjected by their mistake.